—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered on or about September 6, 2000, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to an indeterminate term of from 3 to 9 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 2 to 6 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur — Williams, J.P., Lerner, Buckley, Friedman and Marlow, JJ.